DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakita et al. US 10,396,757 in view of Kikuchi et al. US 9,130,539, all of record.
1.	Kakita discloses an acoustic wave device (Figs. 1-6, etc.) comprising: a first element substrate (10) having piezoelectricity (10) in at least a portion thereof; a first IDT electrode (20; Fig. 2A) provided on one principal surface of the first element substrate; a second element substrate (40) stacked on the first element substrate and having piezoelectricity (40) in at least a portion thereof; a second IDT electrode (42; Fig. 2A) provided on one principal surface of the second element substrate; a bonding layer (38) made of an insulator (Col. 2 line 42) and provided between the first element substrate and the second element substrate; at least one first wiring electrode (34, Pg1, etc.; Fig. 3) extending from the first IDT electrode; and at least one second wiring electrode (44, Pr1, Pr2, etc.; Fig. 5) extending from the second IDT electrode; wherein the at least one second wiring electrode includes a second wiring electrode (Fig. 5 item Pr1) that extends separately from the at least one first wiring electrode (Pr1 is extending separately from items 34, Pg1, etc.) to at least the one principal surface of the first element substrate (items 44, 45, Pr2 thru item 36 to Pr1 on substrate 10, Figs. 1, 3, 
	Kakita does not disclose the second wiring electrode extends to at least the one principal surface of the first element substrate after passing over a lateral surface or through inside of the bonding layer.
	Kikuchi discloses an acoustic wave device (Fig. 2) comprising a first IDT (12) and second IDT (22) on a principal surface of a first (11) and second (21) substrates respectively; wherein wiring electrode on a second substrate extends to the principal surface of the first substrate after passing over a lateral surface of a bonding layer (30; e.g. the left or right side of the device).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the second wiring electrode extends to at least the one principal surface of the first element substrate after passing over a lateral surface of the bonding layer.  The modification would have been obvious because making wiring electrode extension from one substrate to another substrate after passing over a lateral surface of the bonding layer is an art recognized alternative of wiring connection as taught by Kikuchi (Fig. 2) useable thereof.

3.	The acoustic wave device according to claim 2, wherein the at least one first wiring electrode is provided at least on the principal surface of the first element substrate on which the first IDT electrode is provided; and the at least one second wiring electrode is provided at least on the principal surface of the second element substrate on which the second IDT electrode is provided, on the lateral surface of or inside the bonding layer, and on the principal surface of the first element substrate on which the first IDT electrode is provided (Kakita: e.g. Fig. 5 items 44, 45, Pr2; item 36, which is modified to be wiring on the lateral surface of the bonding layer as a result of the combination, Fig. 3 item Pr1).
4.	The acoustic wave device according to claim 1, wherein the at least one first wiring electrode and the at least one second wiring electrode are each connected to an external connection electrode (Kakita: item 30) provided on the first element substrate.
5.	The combination discloses the acoustic wave device according to claim 4, wherein the external connection electrode is provided on a principal surface of the first element substrate on which the first IDT electrode is not provided (Kakita: Fig. 1); but does not disclose the external connection electrode is provided at least on an end surface of the first element substrate.

	At the time of the filing, it would have been obvious to one of ordinary skill of the art to have the external connection electrode provided on an end surface of the first substrate and a principal surface of the first substrate on which the first IDT is not provided.  The modification would have been obvious because making the external connection electrode on the end surface and principal surface on which the first IDT is not provided is an art recognized alternative of external connection as taught by Kikuchi (Fig. 2) useable thereof.
6.	The acoustic wave device according to claim 1, wherein the at least one first wiring electrode is provided between the first element substrate and the bonding layer; the at least one second wiring electrode is provided between the second element substrate and the bonding layer; and when looking at the acoustic wave device in plan, the at least one first wiring electrode and the at least one second wiring electrode overlap with each other in a region in which the bonding layer is provided (Kakita: Figs. 1, 3, 5). 
7.	The acoustic wave device according to claim 1, wherein the at least one first wiring electrode includes at least two first wiring electrodes; the at least one second wiring electrode includes at least two second wiring electrodes; the at least two first wiring electrodes and the at least two second wiring electrodes overlap with each other at a plurality of positions when viewed in plan; and at each of the plurality of positions, each of the at least two first wiring electrodes and each of the at least two second wiring electrodes are provided in one of combinations of one wiring electrode is a signal wiring electrode and the other wiring electrode is a ground wiring electrode, both of the wiring electrodes are ground wiring electrodes, and both of the wiring electrodes are signal wiring electrodes at the same potential (Kakita: Figs. 1, 3, 5; the wiring electrodes 34, 44, Pa1, Pa2, Pg1, etc. are pluralities, coupling to the resonators, overlap at multiple positions, in various combinations).
8.	The combination discloses the acoustic wave device according to claim 1, but does not disclose the bonding layer is divided into a plurality of bonding layers.  However, making a plurality of elements is well known and obvious in the art.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have made the bonding layer into a plurality of bonding layers.  The modification would have been obvious because a plurality is merely a duplication of parts and has no patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
9.	The acoustic wave device according to claim 1, wherein the bonding layer is an annular bonding layer (Kakita: Figs. 1, 3, 5 item 38). 
10.	The acoustic wave device according to claim 7, wherein a number of the plurality of positions is four (Kakita: Figs. 1, 3, 5; e.g. corners, signals and ground wiring in the middle).
11.	The acoustic wave device according to claim 10, wherein the four positions are four corners of the acoustic wave device (Kakita: Figs. 1, 3, 5; corners).
12.	The acoustic wave device according to claim 1, wherein the acoustic wave device defines a filter array including a plurality of independent filters (Kakita: transmit filter 50; receive filter 52).
13.	The acoustic wave device according to claim 1, wherein the acoustic wave device defines a multiplexer (Kakita: Col. 7 line 34).
For claims 14-20, while the combination does not explicitly disclose the acoustic wave device is used in a radio frequency front end module and/or a communication device, however, it is well known and art recognized that the acoustic wave device (with the duplexer, Kakita: Col. 7 line 34) is usable in a radio frequency front end module and communication device.  The modification would have been obvious because the use in a radio frequency front end module and a communication device are merely obvious typical application of the acoustic wave device including duplexer (Kakita: Col. 7 line 34).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive
Applicant argues the combination of Kakita (US 10,396,757) and Kikuchi (US 9,130,539) fails to teach, suggest, or render obvious the features of “at least one second wiring electrode extending from the second IDT electrode” and “the at least one second wiring electrode includes a second wiring electrode that extends separately from the at least one first wiring electrode to at least one principal surface of the first element substrate after passing over a lateral surface or through inside of the bonding layer.” (Remark Page 9)
Kakita explicitly discloses at least one second wiring electrode (Fig. 5 item 44) extending from the second IDT electrode (e.g. S25).  Kakita also discloses the at least one second wiring electrode including a second wiring electrode (Fig. 3 item Pr1) that extends separately from the at least one first wiring electrode (34) to at least the one principal of the first electrode substrate (10).
Kakita is only missing the limitation of “after passing over a lateral surface or through inside of the bonding layer”, everything else, that is the wiring electrodes and the connections to the transducers are disclosed in Kakita.  Kakita additionally discloses the second wiring electrode on the first and second element substrates are coupled through item 36.
Kikuchi exemplarily discloses in Fig. 2 that wiring electrodes (unlabeled wirings that warp around item 30) on a first and second substrates (11, 21) are coupled after passing over a lateral surface of a bonding layer (30).  Also note that similarity with the invention (e.g. Applicant’s Fig. 2).
The combination simply have the coupling connection in Kakita (item 36) that is in the spacing between the substrates to be at the lateral surface of a bonding layer (Kakita: item 38).  It is an alternative coupling connection that is disclosed by Kikuchi that would be useable thereof.
In conclusion, it is the Examiner’s position that the combination of Kakita and Kikuchi discloses the subject matter as claimed as discussed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843           

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843